J-S69044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF THE ADOPTION              :   IN THE SUPERIOR COURT OF
    OF: V.R.C., A MINOR                        :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.C., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 1096 WDA 2017

                      Appeal from the Decree July 3, 2017
     in the Court of Common Pleas of Erie County Orphans' Court at No(s):
                              22 in Adoption 2017


BEFORE:      BOWES, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 13, 2017

       Appellant, J.C. (“Mother”), files this appeal from the decree dated June

28, 2017, and entered July 3, 2017, in the Erie County Court of Common

Pleas, granting the petition of Erie County Office of Children and Youth (“OCY”)

and involuntarily terminating her parental rights to her minor, dependent

daughter, V.R.C. (“Child”), born in March 2015, pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1 After review, we affirm the

trial court’s decree.

____________________________________________


* Former Justice specially assigned to the Superior Court.

1 Child’s father, J.R. (“Father”), signed a voluntary consent to adoption on
March 1, 2017. Petition to Confirm Consent to Adoption, 3/8/17. The court
confirmed Father’s consent to adoption, and Father’s parental rights were
terminated by decree dated April 12, 2017, and entered April 17, 2017.
Decree, 4/17/17.
J-S69044-17



       The trial court summarized the relevant procedural and factual history

as follows:

             . . .The Child, along with her three siblings, was adjudicated
       dependent on February 23, 2016.[2] The Child is the youngest of
       the four siblings. . . .The Child that is the subject of this appeal
       remains in foster care, initially with a permanency goal of
       reunification while [OCY] worked to identify her biological father,
       then later with a permanency goal of adoption, after her biological
       father was identified and elected to voluntarily relinquish his
       parental rights.

             The Dependency Petition alleges that the Child was without
       proper care or control and therefore dependent based on the
       following stipulated facts, as amended:

              1(a) It is averred that [Mother] has an extensive
              history with the Agency due to concerns regarding
              physical abuse, sexual abuse, poor home conditions,
              failure to follow through with services and being
              uncooperative with the Agency. It is averred that the
              Mother [] is not an indicated or founded perpetrator
              of abuse; and

              (b) It is averred that [Mother] has multiple pending
              criminal charges including arson-danger of death or
              bodily injury, arson-intent to collect insurance, risking
              catastrophe, recklessly endangering another person,
              false/fraud/incomplete      insurance      claim,    and
              insurance/intent to defraud.

             Based upon the above findings, Mother, who has been
       represented by legal counsel throughout these proceedings,
       stipulated to the adjudication of dependency for the Child.
       However, OCY essentially argues that[,] since the adjudication
       hearing, Mother has conducted herself as though paragraph 1(a)
       does not apply. That is to say, she has refused to participate in
       court-ordered services, particularly mental health evaluation
       services and parenting classes, asserting she has no mental health
       diagnosis, and no need for parenting classes. By her refusal to
____________________________________________


2Upon review of the docket, this order was not entered until March 1, 2016.
Petitioner’s Exhibit 2 at 4.

                                           -2-
J-S69044-17


     cooperate, and due to her incarceration, OCY argues Mother has
     deprived herself and the Child of timely reunification.

            According to Juvenile Dependency Court Summaries and
     Orders, all of which were admitted into evidence without limitation
     or objection at the IVT [involuntary termination] trial, a
     dispositional hearing was held on March 21, 2016. The Court
     Summary for that date notes that Mother was incarcerated and
     the biological [f]ather was unknown. It appears the man listed as
     father on the Child’s birth certificate, J.W., was incarcerated at all
     times near the date of conception, and would undergo paternity
     testing. The Court Summary also notes that J.W. is an indicated
     perpetrator of sexual assault in 2010. In the same year, he pled
     no contest to a charge of corruption of minors. The Child’s
     Permanency Plan attached to the Court Summary, reveals that
     OCY recommended a complete mental health assessment for
     Mother while incarcerated, but Mother refused to sign the
     permanency plan. After the hearing, an Order dated March 23,
     2016, was entered requiring Mother to complete a mental health
     assessment while incarcerated, and participate in any
     rehabilitative and parenting classes available while incarcerated.
     A follow-up permanency review hearing was scheduled for June
     29, 2016, then rescheduled for July 26, 2016.

            According to the Court Summary for the July 26, 2016
     hearing, which bears the original June 29, 2016[] hearing date,
     the caseworker met with Mother at the Erie County Prison in April
     of 2016. Mother reported to the caseworker that she did not
     require mental health services, or parenting or rehabilitation
     classes, and she declined a mental health assessment. After the
     review hearing, which Mother attended represented by counsel,
     this [c]ourt found there had been no compliance with the
     permanency plan by Mother, and no progress toward alleviating
     the circumstances that necessitated the original placement. The
     resulting Order continued the goal of reunification and
     requirement of a mental health evaluation, and rehabilitation and
     parenting classes. Notably, there is no evidence that Mother was
     desirous of pursuing the permanency plan, but having difficulty
     doing so for reasons beyond her control, as she now argues. The
     material statements in the Court Summary were corroborated by
     OCY caseworker testimony at the IVT trial.

           The next review hearing was scheduled for October 7, 2016,
     then rescheduled to November 21, 2016.           Mother was in
     attendance with her legal counsel. During this review period,

                                     -3-
J-S69044-17


       Mother had been briefly released from incarceration on August 15,
       2016. The criminal trial on her arson-related charges occurred in
       the latter part of September. She was found guilty on all charges,
       and re-incarcerated by Order dated September 23, 2016. During
       her brief release, the OCY caseworker met with Mother and the
       three older siblings on September 8, 2017 to discuss the family’s
       treatment plans. A visit with the Mother and Child was to occur
       separately. According to the Court Summary, which bears the
       original October 7, 2016[] hearing date, the September 8, 2016
       visit did not go well. Mother did not use the time to connect with
       her children, or address progression through the permanency
       plan. Instead, she engaged the older siblings in inappropriate
       discussions about the merits of their respective fathers, and her
       upcoming criminal trial. She was found using one of the sibling’s
       mobile phones to research her criminal charges and access social
       media. She refused to sign a new treatment plan adapted for her
       release from prison, and continued to deny the need for OCY
       services. Due to Mother’s failure or inability to appropriately
       engage with her children, the caseworker canceled the next visit,
       and elected not to schedule a separate visit for Mother and the
       Child. The material statements in the Court Summary were
       corroborated by caseworker testimony at the IVT trial.

             Shortly after the September 8, 2016[] meeting with the
       older siblings, the criminal trial occurred. Mother was convicted
       on all charges and re-incarcerated, where she remains to date.
       During this review period, OCY continued its efforts to identify the
       Child’s biological father. Another person, J.R., was identified for
       paternity testing, and an older sibling’s father, C.H., was excluded
       through paternity testing.

             At the November 21, 2017[] permanency review hearing[,]
       it was brought to the [c]ourt’s attention that the Child’s kinship
       caregivers, friends of the family, were no longer willing to serve
       as an adoptive resource for the Child. By January 25, 2017, the
       Child was placed in the pre-adoptive home where she remains to
       date. Paternity testing established that J.R. was in fact the Child’s
       biological father. J.R. communicated his desire to voluntarily
       relinquish his parental rights, and by Order dated February 15,
       2017, the Child’s permanency goal was changed to adoption.[3]

____________________________________________


3Upon review of the docket, this order was not entered until February 16,
2016. Petitioner’s Exhibit 2 at 10.

                                           -4-
J-S69044-17


             The next review hearing occurred May 5, 2017. At that
      time, Mother remained incarcerated, and father’s parental rights
      were terminated by voluntary relinquishment Order dated April
      12, 2017. The Court Summary for this review period indicates
      that the OCY caseworker made contact with Mother on March 8,
      2017 to discuss the Child’s permanency goal change to adoption,
      and though Mother disagreed with the decision, she also indicated
      she would not participate in the OCY treatment plan for the Child
      upon her eventual release from prison. Regarding Mother’s ability
      to articulate an understanding of how her actions have impacted
      her children, which is a routine requirement in most permanency
      plans, the caseworker made the following note, corroborated by
      her testimony at the IVT trial:

            [Mother] denies any issues with her parenting and
            projects blame onto others for the current situation.
            Specifically, [Mother] reported that prior to her
            incarceration, there were no issues with her parenting
            as there were no abuse allegations. She reported that
            her children were always taken care of in her care.
            She does not take responsibility for being incarcerated
            and stated that she was wrongfully convicted and that
            she is innocent. Further, [Mother] threatened to sue
            the agency for violating her constitutional rights by
            terminating her parental rights and ripping her family
            apart. She also reported to this worker that upon her
            release from incarceration, she will go to the court
            house to file a motion to get all four of her children
            back into her care. She also alleges that all four
            children are not getting their needs met in their
            placements and that the children who have been
            closed by the agency should be re-opened. She stated
            that her children may not have physical harm done to
            them, but that they have internal cigarette burns and
            psychological damage done to them by being in
            placement. [Mother] continues to have no change in
            her thoughts of having responsibility for her children’s
            placement.

      Mother’s conception of a stable, healthy home, ripped apart by the
      injustice of the criminal and dependency court systems is belied
      by the evidence in this case. . . .

Trial Court Opinion (“T.C.O.”), 8/11/17, at 1-5 (citations to record omitted)

                                     -5-
J-S69044-17



       OCY filed a petition to terminate parental rights on May 16, 2017. The

trial court held a hearing on June 22, 2017. In support thereof, OCY presented

the testimony of Jamie Sansone, OCY intake specialist and former caseworker;

and Stephanie Mumford, OCY caseworker.              OCY further offered Exhibits 1

through 9, which were admitted without objection.             Notes of Testimony

(“N.T.”), 6/22/17, at 6. In addition, Mother, who was present and represented

by counsel, testified on her own behalf.4

       By decree dated and entered June 28, 2017, the trial court involuntarily

terminated the parental rights of Mother pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b).            On July 21, 2017, Mother, through

appointed counsel, filed a notice of appeal, along with a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       On appeal, Mother raises the following issues for our review:

       1.    Did the orphans’ court commit an abuse of discretion and/or
       error of law when it concluded that the agency had established,
       by clear and convincing evidence, the grounds for termination
       under 23 Pa.C.S.A. §[] 2511(a)(1),(2),(5), and (8), where
       Appellant established her release date from incarceration,
       established that services were unavailable to her, and where no
____________________________________________


4 The Guardian Ad Litem, Catherine Allgeier, Esquire, after requesting and
being granted permission to serve as Counsel for Child, noting Child’s young
age and a lack of conflict between Child’s legal and best interests, also
participated in the proceeding. N.T. at 3. At the close of the hearing, Ms.
Allgeier argued in favor of termination of Mother’s parental rights. Id. at 57-
58. While Ms. Allgeier sent a letter dated October 9, 2017, and filed October
11, 2017, referencing the comprehensive trial court opinion and noting her
joinder in OCY’s brief, we observe that OCY did not file a brief. Letter,
10/11/17.



                                           -6-
J-S69044-17


       assessment of the          bond between Child and Mother        was
       completed?

       2.    Did the orphans’ court commit an abuse of discretion and/or
       error or law when it concluded that the termination of [J.C.]’s
       parental rights was in the child’s best interests under 23 Pa.C.S.A.
       § 2511(b)?

Mother’s Brief at 6 (unnecessary capitalization omitted).5

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., [47 A.3d 817, 826 (Pa.
       2012)]. “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at [325-
       26, 47 A.3d at] 827. We have previously emphasized our
       deference to trial courts that often have first-hand observations of
       the parties spanning multiple hearings. See In re R.J.T., [9 A.3d
       1179, 1190 (Pa. 2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free
____________________________________________


5 We observe that Mother states her issues somewhat differently than in her
Rule 1925(b) statement filed with her notice of appeal, but find that she has
preserved all issues. Despite being stated broadly and without reference to
Section 2511(a) and (b) in her Rule 1925(b) statement, we determine that
Mother was challenging the sufficiency of evidence of grounds for termination
under Section 2511(a) and (b). See Commonwealth v. Laboy, 936 A.2d
1058, 1060 (Pa. 2007) (holding that this Court erred in determining that the
appellant had failed to adequately develop, in his Rule 1925(b) statement, the
claim that the evidence was insufficient to support his conviction).

                                           -7-
J-S69044-17



to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).



                                      -8-
J-S69044-17



      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decree pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).



                                      -9-
J-S69044-17


      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”             In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In In re Adoption of S.P., supra, our Supreme Court, in addressing

Section 2511(a)(2), concluded that

      incarceration is a factor, and indeed can be a determinative factor,
      in a court’s conclusion that grounds for termination exist under §
      2511(a)(2) where the repeated and continued incapacity of a
      parent due to incarceration has caused the child to be without



                                     - 10 -
J-S69044-17


      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.

Id., 47 A.3d at 828; see also In re D.C.D., 105 A.3d 662, 675 (Pa. 2014)

(holding that incarceration prior to the child’s birth and until the child was at

least age seven renders family reunification an unrealistic goal and the court

was within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow court’s initial directive that reunification efforts be

made). The Court in S.P. further stated,

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether “the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by the parent,” sufficient to provide
      grounds for termination pursuant to 23 Pa.C.S.[A.] § 2511(a)(2).
      See e.g. Adoption of J.J., 515 A.2d [883, 891 (Pa. 1986)] (“[A]
      parent who is incapable of performing parental duties is just as
      parentally unfit as one who refuses to perform the duties.”); [In
      re] E.A.P., 944 A.2d [79, 85 (Pa.Super. 2008)](holding
      termination under § 2511(a)(2) was supported by mother’s
      repeated incarcerations and failure to be present for child, which
      caused child to be without essential care and subsistence for most
      of her life and which cannot be remedied despite mother’s
      compliance with various prison programs).

In re Adoption of S.P., 47 A.3d at 830 (footnote omitted).




                                      - 11 -
J-S69044-17



       In the instant matter, in finding the evidence supported grounds for

termination pursuant to Section 2511(a)(2), the trial court concluded as

follows:6

             As noted above, Mother has been incarcerated since shortly
       before the Child’s adjudication in February 2016, except for a brief
       release in August of 2016, during which she had no contact with
       the Child. On November 3, 2016, she was convicted of several
       arson-related charges, including reckless endangerment, risking
       catastrophe, and insurance fraud.[7] Appeal of those convictions
       is pending.     Neither party presented evidence, credible or
       otherwise, of when Mother will be release from prison. Mother
       asserted that her earliest release date is November 9, 2017, but
       admitted she has no specific information regarding an actual
       release date. OCY argued that Mother’s release may be delayed
       due to a subsequent conviction for welfare fraud, and two
       instances of misconduct during incarceration. Thus, to the extent
       Mother asserts that the [c]ourt ignored “credible evidence”
       pertaining to a certain, or even fairly certain, release date, that
       assertion is inaccurate.

             Further, even if all agreed Mother will be released on or near
       her minimum sentence date, there is no evidence to suggest she
       would then cooperate with OCY and engage in court-ordered
       service[]s for the benefit of the Child. Mother has never admitted
       the need for court-ordered services, even though there is
       substantial evidence that the services ordered, especially a
       complete mental health evaluation, are necessary to any plan that
       would reunify her with the Child. As of the date of the goal change
____________________________________________


6 The court does not frame its discussion in terms of Section 2511(a)(2), but
rather in terms of Mother’s release from incarceration and participation in
reunification services, as Mother did in her Rule 1925(b) statement. Given
that we interpret Mother’s first two issues raised in her Rule 1925(b)
statement as to release from incarceration and participation in reunification
services as challenges, in part, to grounds for termination under Section
2511(a)(2), we interpret the court’s analysis of these issues as such.

7  A review of criminal docket reveals that Mother was found guilty on
September 21, 2016 and sentenced on November 3, 2016. Petitioner’s Exhibit
7.

                                          - 12 -
J-S69044-17


      Order in February of 2017, Mother has done nothing to further the
      permanency plans, not because, as she states in her second error
      on appeal, the circumstances of her incarceration prevented her
      from doing so, but solely because she denies the need for services.
      Through her own testimony at the IVT trial, and her counsel’s
      cross-examination of OCY witnesses, it was obvious that Mother
      remains adamant she has no mental health issues and, therefore,
      would continue to refuse a mental health assessment upon her
      release from prison.

              At the IVT trial, Mother testified she was unable to comply
      with the permanency requirements due to repeated transfers from
      facility to facility during incarceration, leaving insufficient time at
      any one facility to engage in services. The [c]ourt rejects this
      testimony based on her past refusal to cooperate with OCY; her
      current testimony inferring that since she has never had a mental
      health diagnosis she does not require a mental health
      assessment; the fact that she’s been at SCI Cambridge Springs
      since February of 2017; yet did nothing to pursue the [c]ourt[-]
      ordered mental health evaluation; and her failure to alert OCY
      and/or the [c]ourt at any time that she was desirous of pursuing
      the permanency plan, but being prevented from doing so due to
      circumstances beyond her control.

            ...

            OCY sought termination of parental rights under
      §§2511(a)(1),(2),(5),(8) and (b) of the Adoption Act, 23
      Pa.C.S.A. §§2101-2910. Based upon the evidence summarized
      above, the [c]ourt found that OCY met its burden of proof by clear
      and convincing evidence on all grounds.            Unfortunately,
      considering the totality of the circumstances, the [c]ourt is
      convinced that Mother simply cannot or will not remedy the
      conditions that led to placement, or meet the developmental,
      physical and emotional needs and welfare of the Child[] in the
      foreseeable future. . . .

T.C.O. at 7-8, 10 (emphasis in original).

      Mother, however, argues that OCY failed to present sufficient evidence

of neglect, incapacity, refusal, or abuse and that the causes thereof cannot or

will not be remedied. Mother’s Brief at 13-15. Mother states:


                                      - 13 -
J-S69044-17


      [OCY] cannot establish, by clear and convincing evidence, that
      J.C. cannot or will not remedy the conditions that led to incapacity,
      abuse, neglect, or refusal. The children came into placement due
      to Mother’s arrest and incarceration, and the alleged mental
      health issues. [OCY], however, has never been able to identify
      any actual mental health diagnoses, and therefore that is not a
      condition that led to placement, as it does not exist. These facts
      alone are insufficient to establish that the child suffered from
      neglect, incapacity, or refusal. And they certainly do not amount
      to abuse. [OCY] is attempting to utilize the Mother’s then-pending
      charges and subsequent incarceration as short-hand for parenting
      deficiencies. With no other evidence of record to establish these
      grounds, [OCY] has failed to meet its burden.

Id. at 14-15.

      A review of the record supports the trial court’s determination of a basis

for termination under Section 2511(a)(2).       Significantly, Mother has been

incarcerated since Child was committed and placed in February 2016, except

for approximately one month when released on bail. N.T. at 9, 11, 19, 38.

Mother has not seen or had any contact with Child throughout this entire time.

Mother has had no visitation with Child. Id. at 9, 12, 14, 30. Likewise, Mother

has sent no cards, letters, or gifts to Child. Id. at 14, 21. While Mother sent

correspondence    to   OCY,    former   OCY    caseworker,    Jamie    Sansone,

characterized this correspondence as rambling. Id. at 21-22. He explained

as follows when questioned by counsel for OCY:

      Q.   And is it safe to say that the purpose of those was asking
      about the welfare or whereabouts or well-being of her child?

      A.    No, it’s not safe to say that, they kind of rambled.

      Q.   Okay. And in what way? Can you be a little more specific
      about why --




                                     - 14 -
J-S69044-17


       A.    She spoke a lot about her criminal trial, you know, the
       conditions of the prison. . . .

Id. Mr. Sansone did acknowledge that Mother asked about her children, and

that she requested visitation with Child.8, 9 Id. at 22. Further, as reported by

Mr. Sansone and OCY caseworker, Stephanie Mumford, Mother failed to

cooperate with any aspect of her treatment plan, denying the necessity of any

services,10 and failed to accept any responsibility for Child’s placement. Id.

at 10-11, 13, 16, 30, 32-33; Petitioner’s Exhibit 6, Court Summary 5/5/17, at

9, 11-12; Petitioner’s Exhibit 6, Court Summary 6/29/16 at 13. Importantly,


____________________________________________


8 Mother testified that she contacted Child’s foster parents for pictures or
information, but was “ignore[d].” N.T. at 46. She did, however, acknowledge
receipt of two mailings, including a set of photographs. Id. Mother further
stated that she begged OCY monthly for information and visitation. Id.

9 Mr. Sansone confirmed that visitation with Child was not feasible while
Mother was incarcerated in Erie County. N.T. at 9. He further testified to his
opinion that prison visitation was unsuitable for Child. Id. at 22, 25. Notably,
as to the brief period during which Mother was not incarcerated and out on
bail, Mr. Sansone indicated that Mother’s visit with her three older children
was inappropriate, and that visitation with Child was not appropriate. Id. at
12, 13, 22-23; Petitioner’s Exhibit 6, Court Summary 10/7/16, at 13.

10 Mother was required to “complete a mental health assessment while
incarcerated and follow any recommendations regarding the use of
psychotropic medications, and to participate in any rehabilitative and
parenting classes available while incarcerated.”      N.T. at 9; see also
Petitioner’s Exhibit 5, Dispositional Order, 5/23/16. When released on bail,
this plan was amended. Id. at 19. Mother refuted the denial of services and
blamed her lack of participation on being moved from facility to facility. Id.
at 37, 44-45. She testified that she was currently taking a parenting class.
Id. at 44-45.




                                          - 15 -
J-S69044-17



both caseworkers testified to the need for services based on their

observations. Id. at 12-13, 27, 34.

        Moreover,    Mother     was    sentenced   to   twenty   to   forty   months’

imprisonment. Id. at 14, 43, 53; Petitioner’s Exhibit 7 at 4. She testified that

her earliest possible or minimum release date is November 9, 2017. Id. at

43-44. However, while Mother completed a victim’s awareness class and was

currently engaged in a parenting class, she was still on the waiting list for a

living safely course which she was required to complete.11 Id. at 44-45. In

addition, Mother admitted to recently pleading guilty to charges stemming

from 2012 for welfare fraud. Id. at 53; Petitioner’s Exhibit 8 at 2. Further,

at the time of the termination hearing, Mother was in solitary confinement for

an altercation with another inmate and had prior disciplinary issues while

incarcerated in Erie County.12        Id. at 53-55.     More importantly, whenever

released, given Mother’s attitudes and behaviors, it is speculative whether

Mother will then, or ever, be in a position to care for Child. This prospect is

simply unacceptable for Child, who was almost two and a half years old and

already in the custody of OCY for approximately year and a half at the time of

the termination hearing. As this Court has stated, “[A] child’s life cannot be

held in abeyance while a parent attempts to attain the maturity necessary to
____________________________________________


11 Mother indicated that these classes were not available to her until her
processing and transfer to SCI Cambridge Springs. N.T. at 44-45. She stated
that she arrived at Cambridge Springs in February 2017 and started classes
in May 2017. Id. at 45.

12   Mother acknowledged her behavior impacted her release date. N.T. at 54.

                                          - 16 -
J-S69044-17



assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa.Super. 2006).

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843

A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
      L.M. a/k/a L.C., Jr.], [620 A.2d 481, 485 (Pa. 1993)], this Court
      held that the determination of the child’s “needs and welfare”
      requires consideration of the emotional bonds between the parent
      and child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In


                                     - 17 -
J-S69044-17


        re K.M., 53 A.3d at 791. However, as discussed below, evaluation
        of a child’s bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In the case sub judice, in determining that termination of Mother’s

parental rights favors the Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court reasoned as follows:



                                      - 18 -
J-S69044-17


       Mother argues that the [c]ourt erred by finding that no bond exists
       between Mother and Child without supporting evidence. Child-
       parent bond issues are generally considered under the “other
       considerations” provisions of the IVT statute, at 23 Pa.C.S.A.
       §2511(b). That section states in pertinent part that in terminating
       the rights of a parent, the [c]ourt, “shall give primary
       consideration to the developmental, physical and emotional needs
       and welfare of the child.” Our [a]ppellate [c]ourts have construed
       this provision to require an assessment by the [c]ourt of the effect
       that severing the parent-child bond would have on the child, under
       the particular facts of each case[] . . .; and the [c]ourt must
       examine the status of the bond to determine whether its
       termination “would destroy an existing, necessary and beneficial
       relationship.”     Additionally, the [c]out must consider the
       importance of other intangibles, such as continuity of
       relationships, and whether any existing parent-child bond can be
       severed without detrimental effects on the child.

       . . .[T]his [c]ourt relied upon the particular facts before it to
       conclude that no parent-child bond exists, and that termination of
       Mother’s parental rights serves the Child’s best interests.
       Specifically, the [c]ourt considered the young age of the Child
       when she went into placement (10 months[]old);[13] the length of
       time since the Child had been in the Mother’s presence
       (approximately 18 months, from infancy to toddlerhood); and the
       credible opinions of the OCY caseworkers and the Child’s attorney
       that the Child is doing well with her pre-adoptive family,14 and
       terminating Mother’s parental rights to facilitate permanency with
       the pre-adoptive family is in the Child’s best interests. To the
       extent Mother argues that out law requires an expert opinion, or
       formal bonding assessment as a matter of course in every case,
       that argument is rejected. While there are certainly cases where
       formal assessment is essential, there are many like the case at


____________________________________________


13 There is some disparity in the record as to whether Child came into care at
ten or eleven months old. N.T. at 8, 27-28; Petitioner’s Exhibit 6, Court
Summary 5/5/17, at 4; Petitioner’s Exhibit 6, Court Summary 3/21/16, at 7.

14 Ms. Mumford testified that Child is placed with a pre-adoptive resource to
whom Child is bonded and is meeting Child’s needs. N.T. at 31. Ms. Mumford
further opined that Child would be negatively impacted if removed from this
home. Id. at 31-32.

                                          - 19 -
J-S69044-17


      bar, where bonding issues are adequately addressed by those
      working closely with the [c]hild.

T.C.O. at 8-9 (citations omitted).

      Mother, however, takes issue with the failure to conduct a bonding

assessment. She avers as follows:

      In this matter[,] it is uncontested that no bonding assessment,
      even an informal one, was completed.            In fact, the initial
      caseworker indicated that, despite the [c]ourt’s established goal
      of “reunification,” he took it upon himself to usurp the [c]ourt’s
      judgment and refrain from a bonding assessment because he felt
      that the child should not see the Mother. Once again, other than
      her incarceration, no actual evidence was introduced at trial that
      the Mother acted contrary to the child’s best interests. The [c]ourt
      was unable to ascertain whether it was destroying a necessary
      and beneficial relationship between Mother and child, as there is
      simply not enough evidence upon which that evaluation could be
      made.

Mother’s Brief at 18 (citation to record omitted) (emphasis in original).

      Upon review, the record supports the trial court’s finding that Child’s

developmental, physical and emotional needs and welfare favor termination

of Mother’s parental rights pursuant to Section 2511(b). There was sufficient

evidence to allow the trial court to make a determination of Child’s needs and

welfare, and as to the lack of a bond between Mother and Child such that, if

severed, would not have a detrimental impact on her. We discern no abuse

of discretion, and for the reasons set forth by the trial court, termination of

Mother’s parental rights pursuant to Section 2511(b) was proper.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.



                                      - 20 -
J-S69044-17



In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2017




                                       - 21 -